UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition periodfrom to Commission File Number:000-30653 Galaxy Gaming, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-8143439 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6980 O’Bannon Drive, Las Vegas, Nevada 89117 (Address of principal executive offices) 702-939-3254 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large accelerated filer [] Non-accelerated filer [] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:35,508,091 common shares as May 16, 2011. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T: Controls and Procedures 13 PART II – OTHER INFORMATION Item 1: Legal Proceedings 14 Item 1A: Risk Factors 14 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3: Defaults Upon Senior Securities 14 Item 4: Submission of Matters to a Vote of Security Holders 14 Item 5: Other Information 14 Item 6: Exhibits 14 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 (Derived from Audited financial statements); F-2 Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited); F-3 Consolidated Statements of Stockholders’ Equity (Deficit) as of March 31, 2011 (unaudited); F-4 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited); F-5 Notes to Financial Statements; 3 Table of Contents GALAXY GAMING, INC. BALANCE SHEETS (UNAUDITED) ASSETS March 31, 2011 December 31, 2010 Derived from audited financial statements Current Assets Cash and cash equivalents $ $ Accounts receivable - trade, net Miscellaneous receivables Prepaid expenses Inventory Note receivable – related party – current portion Total Current Assets Property and Equipment, net Other Assets Intellectual property, net Intangible assets Note receivable- related party - net of current portion Other Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued expenses and taxes Accrued interest – related party Deferred revenue Notes payable - related party Note payable - current portion Total Current Liabilities Long-Term Debt Note payable, net of current portion TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, 65,000,000 shares, $.001 par value common stock authorized; 35,508,091 shares issued andoutstanding (2010 – 34,974,758) Additional paid in capital Stock warrants Stock subscription receivable Accumulated deficit TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the financial statements. F-1 Table of Contents GALAXY GAMING, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED March 31, 2011 March 31, 2010 Gross Revenues $ $ Costs of Ancillary Products and Assembled Components Selling, general and administrative Research and development Total costs and expenses Net Operating (Loss) Other Income (Expense) Net (Loss) before Income Taxes Provision for Income Taxes - - Net (Loss) $ $ Weighted average number of shares outstanding Basic Fully Diluted Net (Loss) per Share Basic $ $ Fully Diluted $ $ The accompanying notes are an integral part of the financial statements. F-2 Table of Contents GALAXY GAMING, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (UNAUDITED) AS OF MARCH 31, 2011 Common Stock Additional Paid in Stock Stock Subscription Accumulated Shares Amount Capital Warrants Receivable Deficit Total Balance, January 1, 2010 $ Shares issued for payment of accounts payable 40 - - - Share based compensation expense - Payments received on stock subscription receivable - Shares issued under private placement financing - - - Issuance of stock warrants - Shares issued in connection with asset acquisition - - - Net loss for the year ended December 31, 2010 - Balance, December 31, 2010 Shares issued under private placement financing - - - Share based compensation expense - Payments received on stock subscription receivable - Issuance of Stock warrants - Net loss for the three months ended March 31, 2011 - Balance, March 31, 2011 $ The accompanying notes are an integral part of the financial statements. F-3 Table of Contents GALAXY GAMING, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 Cash Flows from Operating Activities: Net loss from operations $ $ Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Depreciation expense Amortization expense Provision for bad debts Share-based compensation Changes in Assets and Liabilities (Increase) in accounts receivable (Increase) decrease in miscellaneous receivable (Increase) decrease in prepaid expenses (Increase) in inventory (Decrease) in accounts payable Increase (decrease) in accrued expenses and taxes Increase in accrued interest – related party Increase in deferred revenue Net Cash (Used in) Operating Activities Cash Flows from Investing Activities: Purchase of property and equipment Increase (decrease) in other assets Payments received on note receivable Net Cash (Used in) Provided by Investing Activities Cash Flows from Financing Activities: Principal payments on notes payable – related party Payments received on stock subscription receivable Principal payments on note payable Proceeds from issuance of common stock - Net Cash Provided by (Used in) Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents – Beginning of Year Cash and Cash Equivalents – End of Year $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $
